DETAILED ACTION
Acknowledgment is made of the receipt and entry of the amendment filed on 4/14/2022.

Any rejection found in the previous Office Action and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 34-37, 42-43, 46, 49, 50, 53, 55-63, 65, 66, 69, 73-74, 78-79, 83-84, 88-89 and 93 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/26/2019.

Claims 1, 3, 6, 13, 20, 25-33, 67, 68, 94, 95, 97-99, 101-103 and 105 are currently under examination.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6, 13, 20, 25-28, 30-33, 67, 68, 94, 95, 97-99, 101-103 and 105 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more (partially newly applied as necessitated by amendment). 
Claim 1 is drawn to an immunostimulatory composition comprising a .beta.-glucan preparation, a ginseng extract, and a mushroom extract; wherein the .beta.3-glucan preparation is from yeast and is present at about 70% of the total dry weight of the .beta.-glucan preparation, the ginseng extract, and the mushroom extract in the composition; wherein the ginseng extract is from Chinese ginseng and is present in the range of about 20% to about 25% of the total dry weight of the .beta-glucan preparation, the ginseng extract, and the mushroom extract in the composition; and wherein the mushroom extract is from Reishi mushroom and is present at about 10% of the total dry weight of the P-glucan preparation, the ginseng extract, and the mushroom extract in the composition.  Claim 3 is drawn to the composition of claim 1, wherein the yeast extract is obtained from Saccharomyces cerevisiae.  Claim 6 is drawn to the composition of claim 1, wherein the concentration of .beta.- glucan in the .beta.-glucan preparation is in the range of about 60% to about 80% of the total dry weight of the .beta.-glucan preparation.  Claim 13 is drawn to the composition of claim 1, wherein the concentration of polysaccharides in the ginseng extract is about 5% to about 50% of the total dry weight of the ginseng extract.  Claim 20 is drawn to the composition of claim 1, wherein the concentration of polysaccharides in the mushroom extract is about 30% to about 55% of the total dry weight of the mushroom extract.  Claim 27 is drawn to an orally consumable product comprising the composition of claim 1.  Claim 28 is drawn to the product of claim 27, wherein the orally consumable product is selected from the group consisting of a foodstuff composition, a beverage product, a dietary supplement, a nutraceutical, a granulated powder, a flash dissolve composition, and a pharmaceutical composition. Claim 30 is drawn to the product of claim 27, wherein the orally consumable product is a foodstuff composition selected from the group consisting of a confectionary composition, a condiment, a cereal composition, a baked good, and a dairy product.  Claim 31 is drawn to the product of claim 27, wherein the orally consumable product is a carbonated or non-carbonated beverage product.  Claim 32 is drawn to the product of claim 27, wherein the orally consumable product is a beverage product selected from the group consisting of a soft drink, a fountain beverage, a frozen and ready-to-drink beverage, coffee, tea, a dairy beverage, a powdered soft drink, a liquid concentrate, fruit juice, a sport drink, and an energy drink.  Claim 33 is drawn to the product of claim 27, further comprising one or more additives selected from the group consisting of a carbohydrate, a polyol, an amino acid or salt thereof, a poly-amino acid or salt thereof, a sugar acid or salt thereof, a nucleotide, an organic acid, an inorganic acid, an organic salt, an organic acid salt, an organic base salt, an inorganic salt, a bitter compound, a flavorant, a flavoring ingredient, an astringent compound, a protein, a protein hydrolysate, a surfactant, an emulsifier, a flavonoid, an alcohol, a polymer, and combinations thereof.  Claim 67 is drawn to a kit for enhancing immune function in a subject, the kit comprising the immunostimulatory composition of claim 1.  Claim 68 is drawn to the kit of claim 67, wherein the kit comprises instructions for administering the immunostimulatory composition to the subject. Claim 94 is drawn to a kit for enhancing immune function in a subject, the kit comprising the product of claim 27.  Claim 95 is drawn to the kit of claim 94, wherein the kit comprises instructions for administering the product to the subject.  Claim 97 is drawn to the composition of claim 1, further comprising vitamins.  Claim 98 is drawn to the composition of claim 3, further comprising vitamins.  Claim 99 is drawn to the composition of claim 6, further comprising vitamins.  Claim 101 is drawn to the composition of claim 1, further comprising a mineral.  Claim 102 is drawn to the composition of claim 3, further comprising a mineral.  Claim 103 is drawn to the composition of claim 6, further comprising a mineral.  Claim 105 is drawn to the composition of claim 97. further comprising a mineral.
MPEP § 2106 sets forth the Subject Matter Eligibility Test to determine if a claim is directed to patent eligible subject matter.  Step 1 asks if a claim is directed to a statutory category of invention.  Applicant’s claims are directed to a natural product; thus, the answer to Step 1 is Yes.   
Step 2A, Prong One, asks if a claim recites a product of nature.  In this case, applicant’s claim 1 recites an immunostimulatory composition comprising a .beta.-glucan preparation, a ginseng extract, and a mushroom extract, which are all natural products. 
Thus, the claims do recite products of nature (a .beta.-glucan preparation from yeast, a ginseng extract, and a mushroom extract).  MPEP § 2106.04(b) states that “When a claim recites a nature-based product limitation, examiners should use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A.”
MPEP § 2106.04(c)(I) states that “if the nature-based product limitation is not naturally occurring, for example due to some human intervention, then the markedly different characteristics analysis must be performed to determine whether the claimed product limitation is a product of nature exception…”.  To perform the markedly different characteristic analysis, MPEP § 2106.04(c)(II) states “The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties…”.  MPEP section 2106.04 (c-I-B) states “the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart…”.  
In this case, the combination of a .beta.-glucan preparation from yeast, a ginseng extract, and a mushroom extract does not necessarily result in a markedly distinct change in the naturally occurring compounds from the natural products (yeast, ginseng, mushroom).  Thus, while the combination of ingredients itself may not be found in the nature, the compounds which are present in the .beta.-glucan preparation from yeast, ginseng extract, and mushroom extract are found in nature.  The combination of natural products merely provides a combination of naturally occurring compounds and does not change the structure or function of these compounds.  There is no evidence or reason to expect that any new compounds are formed.  The extracts are themselves a mixture of the naturally occurring compounds that are simply soluble in a particular solvent.  Thus, while extraction of the compounds with the selected solvent would separate a portion of the yeast, ginseng, and mushroom away from the naturally-occurring ingredients, the result of extraction is still a mixture of ingredients which are naturally-found in the yeast, ginseng and mushroom; i.e., the compound is not inventive or “man-made.” Thus, each of the extracts in turn is a mixture of the naturally occurring compounds found in the yeast, ginseng and mushroom.  Thus, the claims are drawn to mixtures of naturally occurring products.  Further, the additional ingredients of vitamins and minerals are also naturally occurring compounds found within yeast, ginseng and mushrooms and do not provide anything markedly different.
There is no indication that mixing the .beta.-glucan preparation from yeast, a ginseng extract, and a mushroom extract together in the amounts claimed as commensurate in scope with the stated claims changes the structure, function, or other properties of the extracts in any marked way in comparison with the closest naturally occurring counterpart.  The closest naturally occurring counterpart for each extract is a mixture of the naturally occurring compounds that are present in the extract.  Because, as discussed above, each of the beta.-glucan preparation from yeast, ginseng extract, and mushroom extract is only a mixture of the naturally occurring compounds found in the yeast, ginseng and mushroom, respectively, and the vitamins and minerals are naturally occurring in yeast, ginseng and mushroom, each extract composition appears to maintain its naturally occurring structure and properties and is merely present in the combination.  In addition, there is nothing to show that mixing the ingredients in the particular concentrations produces any sort of marked distinction.  With regards to the form, all of the individual ingredients are edible and can be naturally in the forms claimed, since the forms are merely solid and liquids.  The yeast, ginseng and mushroom or naturally solid but when dry can be powdered and when wet can be liquid.  The other edible forms do not change the structure or function of the individual components because these components can just be combined with other natural products to provide the forms recited.  Regarding the additional ingredients recited in claim 33, the yeast, ginseng and mushroom all contain the instantly claimed additionally recited ingredients.  Thus, the claimed mixture as a whole does not display markedly different characteristics in comparison with the naturally occurring counterparts.  Therefore, the answer to Step 2A, Prong One, is Yes.
Thus, the analysis must move to Step 2A, Prong Two, which asks if the claim recites additional elements that integrate the judicial exception into a practical application.  As discussed in MPEP § 2106.04(d)(2) this evaluation is performed by identifying whether there are additional elements recited in the claim beyond the judicial exception and evaluating these additional elements to determine whether the claim as a whole integrates the exception into a practical application.  In this case, the claims are directed to composition with no additional ingredients in addition to the natural products. Thus, the answer to Step 2A, Prong Two, is No.
The analysis must then move to Step 2B which asks if claims recite additional elements that amount to significantly more than the judicial exception.  MPEP § 2106.05 states that this evaluation is performed by “Evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself.”  In this case, the additional element in the claims is the combination of extracts.  However, MPEP § 2106.05(d) states that well-understood, routine, and conventional activities are not sufficient to show that the claims amount to significantly more than the judicial exception.  Mixing beta-glucan from yeast, an extract of ginseng and an extract of reishi together is well-understood, routine, and conventional in the field for enhancing immunity, since all of the claimed ingredients contain beta-glucan and are known to be useful for enhancing immunity (See Pizzorno et al. “Chapter 56: Immune Support” from Textbook of Natural Medicine. 2013: p. 521).  Thus, the answer to Step 2B is No.  Therefore, the claims are not directed to patent eligible subject matter.

Please note that claim 29 is not rejected under 101 because it recites that the form is a tablet or capsule. Please also note that the forms of an edible gel matrix, edible gel composition, soft gel composition of claim 28 are also not rejected under 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 6 are rendered uncertain by the phrase “the .beta.-glucan in the .beta.-glucan preparation is in the range of about 60% to about 80% of the total dry weight” because the amount of .beta.-glucan is limited to about 70% of the total dry weight in claim 1 from which claim 6 depends.. The lack of clarity renders the claims indefinite since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 13, 20, 25-33, 67, 68, 94, 95, 97-99, 101-103 and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Jie et al. (U*, Agents and Actions, vol. 15, 3/4 (1984), pp. 386-391), in view of Pelizon et al. (V*, Physiol. Res. 54: 557-564, 2005), Lull et al. (W, Mediators of Inflammation • 2005:2 (2005) 63-80), Hageman et al. (P*) and Remington’s (X*)(partially newly applied as necessitated by amendment).
Jie teaches an aqueous extract of Panax Ginseng (which is synonymous with Chinese ginseng) for enhancing the immune system (immunostimulatory) that is orally administered in an amount of 10, 50 and 250 mg (See page 386).
Jie does not teach beta glucan extract of Saccharomyces.
Pelizon teaches a beta glucan extract of Saccharomyces for immunomodulation.
Jie does not teach Ganoderma lucidum.
Lull teaches an extract of Ganoderma lucidum (reishi mushroom) for immunomodulation.
Jie does not teach amounts of each ingredient.
Hageman teaches an immune system stimulation composition (See e.g. page 2, lines 1-5) comprising ginseng extract (See e.g. page 12, lines 13-21 and claim 9), ganoderma lucidum extract (See e.g. page 11, lines 9-14), vitamins, minerals (See e.g. page 12, lines 4-6 and claim 10), and beta-glucans in an amount of 0.2-10 grams isolated from Saccharomyces (See e.g. page 14, lines 8-11) teaches that the daily dose can contain b-glucan in an amount of 2-200 mg, ginseng extract in an amount of 0.2-150 mg and that beta-glucan can be from ganoderma (which reads on extract of ganoderma) and/or Saccharomyces (See e.g. ) and can be in the form of a drink, a tablet (See e.g. claim 14).
Jie does not teach the instantly claimed forms.
Remington’s teaches that tablets are a popular dosage form because they are simple, stable, economic and easy to package, ship, and dispense and are an accurate dosage for patients plus hide the taste of the drug (See e.g. page 1603, “Tablets”).  Remington’s further teaches that the composition can be administered in the form of an aqueous solution that is obtained by dissolving a liquid, solid, or gas in another liquid and that these aqueous solutions can include juices, solutions, and aromatic waters (See e.g. pages 1494-1500).  Remington’s further teaches that the compositions can be administered as jellies that can contain sodium alginate, glycerin (which reads on a polyol), calcium glyconate and water as a base (See e.g. page 1503) and syrups (which reads on confectionary) (See e.g. page 1501).
Although the references do not teach that ginseng and reishi contain polysaccharides in the amount claimed, the claimed amounts of polysaccharids are inherent to the ginseng and reishi taught by the references because the ginseng and reishi taught by the references are one and the same as disclosed in the instantly claimed invention of Applicant.  Thus, the amount of polysaccharids is inherent to the ginseng and reishi taught by the references.  
It would have been obvious to one of ordinary skill in the art to prepare a composition comprising Panax ginseng extract, beta-glucan extract from Saccharomyces, reishi extract, vitamins and minerals for providing a food product for immunomodulation based upon the beneficial teachings of the above references.   A person of ordinary skill in the art would have understood to combine ginseng extract, beta-glucan from Saccharomyces, reishi mushroom extract, vitamins and minerals and to modify the form of administration based upon the beneficial teachings of the above references.  A person of ordinary skill in the art would have understood to modify the amounts of ginseng extract, beta-glucan from Saccharomyces, reishi mushroom extract, vitamins and minerals in a composition because it is well understood, routine and conventional to provide a safe and effective amount of ginseng extract, beta-glucan from Saccharomyces, and reishi mushroom extract to provide a safe and effective immunomodulator.  A person of ordinary skill in the art would have understood to adjust the amount of ginseng extract, beta-glucan from Saccharomyces, and reishi mushroom extract and to determine a form for administration by modifying the solid to provide a tablet formulation or a beverage, wherein the beverage can be carbonated or non-carbonated, particularly since it is routine, well understood, and conventional to combine provide different types of oral formulations for administration of active ingredients. The skilled artisan in the art would have understood to include and adjust the amount of ginseng extract, beta-glucan from Saccharomyces, and reishi mushroom extract with expectation of success.  Therefore, the skilled artisan would have been motivated to use ginseng extract, beta-glucan from Saccharomyces, reishi mushroom extract, vitamins and minerals to provide a safe and effective immunomodulatory based upon the beneficial teachings of the above references. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
Applicant argues that the instantly claimed composition has functional properties (e.g. immunostimulatory properties) that are different from their naturally occurring counterparts.
This is not found persuasive because all of the individual ingredients are known to have immunostimulatory properties. It is well established, routine and conventional to combine ingredients with the same functional effect and this does not provide anything markedly different.

Claim Rejections - 35 USC § 103
Applicant argues that example SKL-P09 (paragraph [0235], Table 2) , is an example of a formulation that falls within the currently pending claims. Applicant further argues that comparing SKL-P09 to Blend A in paragraph [0197] and Table 1, both had the same amount of yeast P-glucan (70%) and same amount of Chinese ginseng (20%), and they only differed in types of mushrooms (Reishi mushroom in SKL-09 and Princess Matsutake mushroom in Blend A) and that Blend A had a lymphocyte proliferation index of 4.5 (Fig. 6B), and SKL-P09 had a lymphocyte proliferation index of 5.8 (Fig. 7A). Applicant further argues this indicated that in this case swapping the same amount of Princess Matsutake mushroom (Blend A) to Reishi mushroom (SKL-P09) increased the efficacy. Applicant further argues that Comparing SKL-P09 to SKL-P10 (paragraph [0235], Table 2), both had the same amount of yeast P-glucan (70%) and the same amount of Reishi mushroom (10%), and had the same amount (20%) but different types of ginseng (Chinese ginseng in SKL-P09 and American ginseng in SKL-P10) and SKL-P09 and SKL-P10 only differed in the type of ginseng.  Applicant further argues that SKL- P09 with Chinese ginseng had much higher efficacy as measured by lymphocyte proliferation index. Applicant further argues that comparing SKL-P09 to SKL-P06 in Table 2, yeast,.beta.-glucan was decreased by 10% (80% vs. 70%), Chinese ginseng extract was about the same (19% vs. 20%), and 1% of Princess Matsutake mushroom was replaced with 10% Reishi mushroom extract. SKL-P09 was more potent as measured by lymphocyte proliferation index than SKL-P06 as shown in Fig. 7A of the present application and this result showed that the replacement of Princess Matsutake mushroom with Reishi mushroom in SKL-P09, even with reduced yeast P-glucan, could dramatically enhance the effect. Applicant further argues Application Number 15/317,837that the above data is a direct comparison of the presently claimed formulation with other formulations and the respective amounts of the P-glucan preparation and the mushroom extract recited in claim 1 are the same as in SKL-P09, and the 20% - 25% dry weight range recited of the ginseng extract very closely mirrors the 20% ginseng extract dry weight in SKL-P09. Thus, the only varied embodiments for a composition of claim 1 would be for a very limited weight percent range of ginseng extract. 
This is not found persuasive because Applicant has not provide a control for each ingredient in the formulation. Swapping out one type of mushroom for another and one type of ginseng for another is not enough to show there is an unexpected effect by combining the ingredients.  The control would need to be for the mushroom on its own, the beta-glucan composition on its own and the ginseng on its own and then in combination with the other ingredients.  As explained previously, the data provided in Table 3 and the data provided for blend A does not control for dose dependency for each of the ingredients in the formulation.  For example, Applicant has not demonstrated a dose dependency curve for the yeast -glucan extract on its own, ginseng extract on its own, or mushroom extract on its own.  Showing a comparison between different formulations with and without certain ingredients and adding totally different ingredients to a formulation does not demonstrate synergism or unexpected results without showing the efficacy of each ingredient individually. Further, the claims are not commensurate in scope with the formulation Applicant seems to be indicating is synergistic (blend A).  Claiming a range of ingredients when the formulation recites specific amounts/ratios of ingredients and doesn’t recite ranges is not considered to be commensurate in scope because the formulation is not the same as that which Applicant regards as synergistic. The rejections are maintained for the reasons of record and the reasons set forth herein.




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy L Clark whose telephone number is (571)272-1310. The examiner can normally be reached M-F 6:00am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY L CLARK/             Primary Examiner, Art Unit 1699